[Cite as Hinkle v. Ohio Dept. of Transp., 2011-Ohio-3874.]



                                       Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




RICHARD A. HINKLE

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant


        Case No. 2011-02573-AD


Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶ 1} Plaintiff, Richard Hinkle, filed this action against defendant, Department of
Transportation (ODOT), alleging the tire rim on his vehicle was damaged as a proximate
cause of negligence on the part of ODOT in maintaining a hazardous condition on
Interstate 77 North at the 122 mile marker. Plaintiff related he hit a hole in the road.
Plaintiff recalled the described incident occurred on January 19, 2011, at approximately
1:30 p.m.     In his complaint, plaintiff requested damages in the amount of $149.11, the
total cost of a replacement rim. The $25.00 filing fee was paid.
        {¶ 2} Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Akron and not ODOT bears the maintenance
responsibility for the section of Interstate 77 where plaintiff’s incident occurred.             In
support of the request to dismiss, ODOT stated plaintiff “filled out a claim form for the
City of Akron and he states that the incident happened on January 9, 2011 and he hit a
pothole at mile marker 124.”                ODOT further stated, “ODOT’s employee, Linda
McPherson, called Plaintiff on February 22, 2011 and he confirmed that his incident
happened on January 9, 2011 at mile marker 124.”                   Consequently, defendant
contended the City of Akron is the proper party defendant to plaintiff’s action. The site
of the damage-causing incident was located in the City of Akron.
       {¶ 3} Plaintiff filed a response confirming that the date of the incident was
January 9, 2011.
                                      CONCLUSIONS OF LAW
       {¶ 4} R.C. 2743.01(A) provides:
       {¶ 5} “(A) ‘State’ means the state of Ohio, including, but not limited to, the general
assembly, the supreme court, the offices of all elected state officers, and all
departments,    boards,    offices,   commissions,     agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶ 6} R.C. 2743.02(A)(1) states in pertinent part:
       {¶ 7} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶ 8} R.C. 5501.31 in pertinent part states:
       {¶ 9} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 10} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




RICHARD A. HINKLE

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2011-02573-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION


         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Richard A. Hinkle                                 Jerry Wray, Director
993 Annapolis                                     Department of Transportation
Akron, Ohio 44310                                 1980 West Broad Street
                                                  Columbus, Ohio 43223
SJM/laa
4/4
Filed 4/21/11
Sent to S.C. reporter 8/5/11